EXHIBIT 10.28

GREENHILL & CO., INC. EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD NOTIFICATION

Greenhill & Co., Inc., a Delaware corporation (the "Company"), hereby grants to
the "Participant" this Award of Restricted Stock Units ("RSUs") pursuant to the
Greenhill & Co., Inc., Equity Incentive Plan (the "Plan") upon the following
terms and conditions:

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] Name of Participant: [spacer.gif]       Grant Date: [spacer.gif]  
    Number of RSUs: [spacer.gif]       [spacer.gif]

[spacer.gif] [spacer.gif] 1.  This Award is subject to all terms and conditions
of this Notification and the Plan. The terms of the Plan are hereby incorporated
by reference. Capitalized terms not otherwise defined herein shall have the
meaning assigned to such term in the Plan. The term "Notification" means this
Notification.

[spacer.gif] [spacer.gif] 2.  Each RSU represents a right to a future payment
equal to the Fair Market Value of one Share at the time of such payment. Such
payment may, at the Committee's election be in cash or Shares or a combination
thereof.


[spacer.gif] [spacer.gif] 3.  To the extent dividends are paid on Shares while
the RSUs remain outstanding, you shall be entitled to receive at the time such
dividends are paid (subject to your continued employment as of the relevant
dividend payment date), cash payments in amount equivalent to cash dividends on
Shares with respect to the number of Shares covered by the RSUs. If you incur a
termination of employment prior to the payment of Shares underlying your vested
RSUs but subsequent to the applicable RSUs vesting date, as set forth in
Paragraph 4 below, you shall be entitled to receive with respect to such Shares
underlying your vested RSUs cash payments in amount equivalent to cash dividends
on Shares regardless of whether you continue to be employed as of the relevant
dividend payment date.

[spacer.gif] [spacer.gif] 4.  Subject to your continued employment as of the
relevant vesting date (unless otherwise provided under the terms and conditions
of the Plan or this Notification), in accordance with Paragraph 2 above you
shall be entitled to receive (and the Company shall deliver to you) within 75
days following the relevant vesting date set forth below, the number of Shares
underlying the RSUs (or a cash payment therefor) as of the dates set forth below
in accordance with the following schedule:

Vesting Dates =20% of the Shares underlying the RSUs on January 1 of each of the
first,
second, third, fourth and fifth calendar years following the grant date.

[spacer.gif] [spacer.gif] 5.  Notwithstanding Section 11(a) of the Plan, if the
Participant terminates employment for reason of Retirement, any unvested RSUs
hereunder as of the date of such termination shall automatically be forfeited
and cancelled by the Company; provided, however, if rather than terminating
employment for reason of Retirement, the Participant offers to convert to Senior
Advisor status pursuant to the terms of the Senior Advisor Employment and
Non-Competition Agreement, the form of which is attached hereto, this Award will
continue to vest in accordance with the schedule set forth in paragraph 4 above
subject to the terms of the Plan, this Notification and the Senior Advisor
Employment and Non-Competition Agreement the terms of which shall be
incorporated herein by reference.


[spacer.gif] [spacer.gif] 6.  In accordance with Section 15(a) of the Plan, the
Committee may in its sole discretion withhold from the payment to you hereunder
a sufficient amount (in cash or Shares) to provide for the payment of any taxes
required to be withheld by federal, state or local law with respect to income
resulting from such payment.

[spacer.gif] [spacer.gif] 7.  An RSU does not represent an equity interest in
the Company, and carries no voting rights. You will not have any rights of a
shareholder with respect to the RSUs until the Shares have been delivered to
you.

31


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif] 8.  Notices hereunder and under the Plan, if to the
Company, shall be delivered to the Plan Administrator (as so designated by the
Company) or mailed to the Company's principal office, Greenhill & Co., Inc., 300
Park Avenue, New York, New York, 10022, attention of the Plan Administrator, or,
if to you, shall be delivered to you or mailed to your address as the same
appears on the records of the Company.


[spacer.gif] [spacer.gif] 9.  All decisions and interpretations made by the
Board of Directors or the Committee with regard to any question arising
hereunder or under the Plan shall be binding and conclusive on all persons. In
the event of any inconsistency between the terms hereof and the provisions of
this Notification and the Plan, this Notification shall govern.

[spacer.gif] [spacer.gif] 10.  By accepting this Award, you acknowledge receipt
of a copy of the Plan, and agree to be bound by the terms and conditions set
forth in this Notification and the Plan, as in effect from time to time.


[spacer.gif] [spacer.gif] 11.  By accepting this Award, you further acknowledge
that the federal securities laws and/or the Company's policies regarding trading
in its securities may limit or restrict your right to buy or sell Shares,
including, without limitation, sales of Shares acquired in connection with your
RSUs. You agree to comply with such federal securities law requirements and
Company policies, as such laws and policies are amended from time to time.

[spacer.gif] [spacer.gif] 12.  This Notification shall be governed by the laws
of the state of New York without giving effect to its choice of law provisions.

[spacer.gif] GREENHILL & CO., INC.

[spacer.gif] By:
Name: Harold J. Rodriguez, Jr.
Title: Treasurer

If you would like to designate a beneficiary to exercise your rights under this
Notification in the event of your death, please complete your designation in the
space provided below, as well as please sign and print your name and date in the
space provided below, and return this Notification to the attention of Harold J.
Rodriguez, Jr.

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] Beneficiary:
[spacer.gif]       [spacer.gif]        [spacer.gif]       [spacer.gif]
Participant name (print): [spacer.gif]

[spacer.gif] Date:                                                         

32


--------------------------------------------------------------------------------
